TERM NOTE

Executed as of the 19th day of

July, 2005 at Chicago, Illinois.

Loan ID:.UNITED EXP

Amount $500,000.00

 

 

FOR VALUE RECEIVED, the Undersigned (jointly and severally, if more than one)
promises to pay to the order of LASALLE BUSINESS CREDIT, LLC (hereinafter,
together with any holder hereof, called "Lender"), at the main office of the
Lender, the principal sum of Five Hundred Thousand and No/100 Dollars
($500,000.00). The Undersigned (jointly and severally, if more than one) further
promises to pay interest on the outstanding principal amount hereof on the dates
and at the rates provided in the Loan Agreement from the date hereof until
payment in full hereof.

This Note was delivered pursuant to that certain Loan and Security Agreement, as
it may be amended from time to time, together with all exhibits thereto, dated
July 19, 2005, between Lender and the Undersigned (the "Loan Agreement"). All
terms which are capitalized and used herein (which are not otherwise defined
herein) shall have the meaning ascribed to such term in the Loan Agreement.

THE OUTSTANDING PRINCIPAL BALANCE OF THE UNDERSIGNED'S LIABILITIES TO LENDER
UNDER THIS NOTE SHALL BE PAYABLE PURSUANT TO THE TERMS OF THE LOAN AGREEMENT.

The Undersigned (and each one of them, if more than one) hereby authorizes the
Lender to charge any account of the Undersigned (and each one of them, if more
than one) for all sums due hereunder. If payment hereunder becomes due and
payable on a Saturday, Sunday or legal holiday under the laws of the United
States or the State of Illinois, the due date thereof shall be extended to the
next succeeding business day, and interest shall be payable thereon at the rate
specified during such extension. Credit shall be given for payments made in the
manner and at the times provided in the Loan Agreement. It is the intent of the
parties that the rate of interest and other charges to the Undersigned under
this Note shall be lawful; therefore, if for any reason the interest or other
charges payable hereunder are found by a court of competent jurisdiction, in a
final determination, to exceed the limit which Lender may lawfully charge the
Undersigned, then the obligation to pay interest or other charges shall
automatically be reduced to such limit and, if any amount in excess of such
limit shall have been paid, then such amount shall be refunded to the
Undersigned.

The principal and all accrued interest hereunder may be prepaid by the
Undersigned, in part or in full, at any time; provided, however, that the
Undersigned shall pay a prepayment fee as provided in the Loan Agreement.

 

 

 

The Undersigned (and each one of them, if more than one) waives the benefit of
any law that would otherwise restrict or limit Lender in the exercise of its
right, which is hereby acknowledged, to set-off against the Liabilities, without
notice and at any time hereafter after the occurrence of an Event of Default,
any indebtedness matured or unmatured owing from Lender to the Undersigned (or
any one of them). The Undersigned (and each one of them, if more than one)
waives every defense, counterclaim (other than any claim which, if not made as a
counterclaim, would be waived by Undersigned) or setoff which the Undersigned
(or any one of them) may now have or hereafter may have to any action by Lender
in enforcing this Note and/or any of the other Liabilities, or in enforcing
Lender's rights in the Collateral and ratifies and confirms whatever Lender may
do pursuant to the terms hereof and of the Loan Agreement and with respect to
the Collateral and agrees that Lender shall not be liable for any error in
judgment or mistakes of fact or law except with respect to acts of gross
negligence or wilful misconduct.

The Undersigned, any other party liable with respect to the Liabilities and any
and all endorsers and accommodation parties, and each one of them, if more than
one, waive any and all presentment, demand, notice of dishonor, protest, and all
other notices and demands in connection with the enforcement of Lender's rights
hereunder.

The loan evidenced hereby has been made and this Note has been delivered at
Chicago, Illinois. THIS NOTE SHALL BE GOVERNED AND CONTROLLED BY THE INTERNAL
LAWS OF THE STATE OF ILLINOIS AS TO INTERPRETATION, ENFORCEMENT, VALIDITY,
CONSTRUCTION, EFFECT, AND IN ALL OTHER RESPECTS, INCLUDING WITHOUT LIMITATION,
THE LEGALITY OF THE INTEREST RATE AND OTHER CHARGES, and shall be binding upon
the Undersigned (and each one of them, if more than one) and the Undersigned's
heirs, legal representatives, successors and assigns (and each of them, if more
than one). If this Note contains any blanks when executed by the Undersigned (or
any one of them, if more than one), the Lender is hereby authorized, without
notice to the Undersigned (or any one of them, if more than one) to complete any
such blanks according to the terms upon which the loan or loans were granted.
Wherever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or be invalid under such law, such provision
shall be severable, and be ineffective to the extent of such prohibition or
invalidity, without invalidating the remaining provisions of this Note. If more
than one party shall execute this Note, the term "Undersigned" as used herein
shall mean all parties signing this Note, and each one of them, and all such
parties, their respective heirs, executors, administrators, successors and
assigns, shall be jointly and severally obligated hereunder.

To induce the Lender to make the loan evidenced by this Note, the Undersigned
(and each one of them, if more than one) (i) irrevocably agrees that, subject to
Lender's sole and absolute election, all actions arising directly or indirectly
as a result or in consequence of this Note or any other agreement with the
Lender,

 

-2-

 

 

or the Collateral, shall be instituted and litigated only in courts having situs
in the City of Chicago, Illinois; (ii) hereby consents to the exclusive
jurisdiction and venue of any State or Federal Court located and having its
situs in said city; and (iii) waives any objection based on forum
non-conveniens. IN ADDITION, LENDER AND THE UNDERSIGNED (OR ANY ONE OF THEM, IF
MORE THAN ONE) HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING WHICH
PERTAINS DIRECTLY OR INDIRECTLY TO THIS NOTE, THE LIABILITIES, THE COLLATERAL,
ANY ALLEGED TORTIOUS CONDUCT BY THE UNDERSIGNED OR LENDER OR WHICH IN ANY WAY,
DIRECTLY OR INDIRECTLY, ARISES OUT OF OR RELATES TO THE RELATIONSHIP BETWEEN THE
UNDERSIGNED AND LENDER. In addition, the Undersigned agrees that all service of
process shall be made as provided in the Loan Agreement.

 

As used herein, all provisions shall include the masculine, feminine, neuter,
singular and plural thereof, wherever the context and facts require such
construction and in particular the word "Undersigned" shall be so construed.

 

-3-

 

 

IN WITNESS WHEREOF, each of the Undersigned, if more than one, has executed this
Note on the date above set forth.

 

  UNITED EXPRESSLINE, INC.


By  /s/ Anthony P. Schlichte

--------------------------------------------------------------------------------

Name   Anthony P. Schlichte

--------------------------------------------------------------------------------

Title   Vice President

--------------------------------------------------------------------------------




By   

--------------------------------------------------------------------------------

Name   

--------------------------------------------------------------------------------

Title   

--------------------------------------------------------------------------------



Address:
19985 County Road 8
Bristol, Indiana 46507



================================================================

FOR LENDER USE ONLY

Officer's Initials:  /s/    AH    
Approval: __________





4